
	
		II
		112th CONGRESS
		2d Session
		S. 2053
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2012
			Mr. Bennet (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To encourage transit-oriented development, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Jumpstarting Transit-Oriented
			 Development Act.
		2.FindingsCongress finds the following:
			(1)Transit has the
			 potential to transform communities into vibrant economic engines that will
			 strengthen the economic outlook for the United States.
			(2)There are more
			 than 3,700 transit stations in the United States, and communities are building
			 and proposing thousands more.
			(3)Transit stations
			 can be the focal point for significant economic development, commonly known as
			 transit-oriented development.
			(4)Transit-oriented
			 development brings numerous benefits, such as increased property values,
			 reduced cost of living, increased business activity, and reduced traffic
			 congestion.
			(5)Transit-oriented
			 development that provides residential opportunities affordable to families of
			 all incomes, coupled with expanded commercial and business development along a
			 transit corridor, will increase transit ridership, allowing transit agencies to
			 recover more of their costs from the farebox and rely less on taxpayer
			 support.
			(6)Despite these
			 benefits, a lack of planning capacity and financing tools at the local level
			 are major barriers to transit-oriented development.
			(7)Given the
			 economic potential of transit-oriented development, it is in the interest of
			 the Federal Government to work in partnership with States and local communities
			 to promote transit-oriented development.
			3.Transit-oriented
			 developmentChapter 53 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				5341.Transit-Oriented
				Development Planning Program
					(a)DefinitionsIn this section, the following definitions
				shall apply:
						(1)Eligible
				areaThe term eligible area means the area within
				one half-mile of an existing or planned major transit facility.
						(2)Eligible
				recipientThe term eligible recipient means—
							(A)a transit agency,
				a unit of local government, a metropolitan planning organization, a tribal
				government, and a State; and
							(B)an entity
				described in subparagraph (A), in partnership with a public or private agency
				or organization.
							(3)Major transit
				facilityThe term major transit facility
				means—
							(A)a station that is
				part of a fixed-guideway public transportation system;
							(B)a high-speed rail
				or intercity rail station;
							(C)a transit hub;
				or
							(D)a transit center
				located in an other than urbanized area.
							(4)Planned major
				transit facilityThe term planned major transit
				facility means a major transit facility for which—
							(A)any environmental
				review required under this chapter or the rules of the Department or the
				Federal Transit Administration has been completed; and
							(B)funding for
				construction can be reasonably anticipated.
							(5)ProgramThe
				term Program means the program established under subsection
				(b).
						(6)Transit
				hubThe term transit hub means a transit station or
				facility connecting 3 or more local or regional transit or rail lines.
						(b)Establishment
				of ProgramThe Secretary may award grants to eligible recipients
				for the purpose of establishing a specific, implementable strategy for
				mixed-income, mixed-use development in an eligible area.
					(c)Characteristics
				of the strategyA specific, implementable strategy for
				mixed-income, mixed-use development established under the Program shall—
						(1)specifically
				identify activities that the eligible recipient determines are necessary to
				create the conditions that will lead to successful transit-oriented development
				in the eligible area, which may include—
							(A)reducing
				regulatory or procedural barriers to private investment in eligible
				areas;
							(B)conducting a
				market assessment of opportunities for commercial, residential, and business
				development;
							(C)identifying
				infrastructure needs in the eligible area, such as sidewalks and street
				improvements;
							(D)making community
				engagement efforts; and
							(E)any other
				activity that the eligible recipient determines is consistent with this
				paragraph;
							(2)establish a
				schedule for implementation of the activities identified under paragraph
				(1);
						(3)identify the
				person responsible for each activity identified under paragraph (1);
						(4)include a
				financing plan for proposed infrastructure improvements and development
				activities, including any project costs for which funding has not been
				identified; and
						(5)establish a
				schedule for adoption of the strategy by relevant State, regional, local, or
				tribal governments.
						(d)Evaluation
				criteriaIn awarding grants under this section, the Secretary, in
				consultation with the Secretary of Housing and Urban Development and the
				Administrator of the Environmental Protection Agency, shall consider factors
				such as—
						(1)the extent to
				which the creation of a strategy under subsection (c) would help
				achieve—
							(A)increased real
				estate development that is accessible by pedestrians from a transit station in
				the eligible area;
							(B)increased transit
				ridership within the eligible area;
							(C)an appropriate
				mix of uses for the eligible area, determined with reference to local and
				regional growth and development plans;
							(D)preservation of
				affordable housing and the ongoing availability of housing in the eligible area
				that is affordable to families with a range of incomes;
							(E)increased access
				to jobs and employment centers using transit; and
							(F)transit, housing,
				businesses, and facilities in the eligible area that are accessible to elderly
				individuals, individuals with disabilities, and people of all income
				ranges;
							(2)the extent to
				which development of a strategy under subsection (c) would be coordinated with
				all relevant members of the community in which the eligible area is located,
				including public-sector, real-estate, retail, housing, commercial and economic
				development, non-profit, and community-based organizations or
				businesses;
						(3)how a strategy
				under subsection (c) would be coordinated with relevant regional and local
				economic development, land use, transportation, and housing plans;
						(4)the location of
				the eligible area, to ensure that eligible recipients selected to participate
				in the Program are geographically diverse and include areas having populations
				of various sizes;
						(5)the capacity of
				the eligible recipient and any partners of the eligible recipient to implement
				a strategy under subsection (c) to maximize the likelihood of the successful
				implementation of a strategy established under the Program; and
						(6)the extent to
				which funds awarded under the Program would be coordinated with other Federal
				funding available to the applicant, as well as non-Federal revenues, to
				maximize efficient use of Federal funding.
						(e)Limitation on
				use of fundsA recipient of funding under the Program may not use
				the funding to implement a strategy established under the Program.
					(f)Reservation of
				fundsThe Secretary may reserve not more than 20 percent of the
				amount of a grant under the Program until a strategy established under the
				Program is adopted by all relevant State, regional, local, and tribal
				governments in accordance with the schedule established under subsection
				(c)(5).
					(g)Cost
				sharing
						(1)Federal
				share
							(A)In
				generalExcept as provided in subparagraph (B), the Federal share
				of the cost of establishing a strategy under subsection (c) to be funded using
				a grant under the Program shall be not less than 50 percent and not more than
				80 percent.
							(B)Tribal
				governmentsThe Federal share of the cost of establishing a
				strategy under subsection (c) to be funded using a grant under the Program to
				an eligible recipient that is a tribal government shall be 100 percent.
							(2)ConsiderationsIn
				determining the Federal share of the cost of establishing a strategy under
				subsection (c) to be funded using a grant under the Program, the Secretary
				shall consider the demonstrated need of the applicant for assistance and
				available resources for establishing the strategy.
						(3)In-kind
				contributionsIn-kind contributions may be used for all or part
				of the non-Federal share of the cost of establishing a strategy under
				subsection (c).
						(h)Reporting
				requirements
						(1)Reports by
				recipients of grantsEach recipient of a grant under the Program
				shall agree to establish, in coordination with the Secretary, performance
				measures, reporting requirements, and any other requirements that the Secretary
				determines are necessary, that must be met at the end of each year in which the
				recipient receives funds under the Program.
						(2)Reports to
				CongressThe Secretary shall submit to Congress an annual report
				that contains—
							(A)a list of—
								(i)each recipient of
				a grant under this section;
								(ii)the Federal
				share of the cost of each strategy established using a grant under this
				section;
								(iii)a description
				of the eligible area and the activities a grant under this section would
				support; and
								(iv)any eligible
				recipient that applied for but did not receive a grant under this section;
				and
								(B)a report
				describing the outcome and effectiveness of each grant made under this
				section.
							(i)Authorization
				of appropriations
						(1)AuthorizationThere
				are authorized to be appropriated $20,000,000 for each fiscal year to carry out
				the Program.
						(2)LimitationOf
				amounts authorized for the program under paragraph (1), 10 percent shall be
				available to the Secretary for administration of the program and to provide
				technical assistance and training for employees of eligible recipients
				regarding developing a strategy under subsection (c) and implementation of
				transit-oriented development.
						5342.Transit-Oriented
				Development Loan Program
					(a)DefinitionsIn
				this section, the following definitions shall apply:
						(1)Eligible
				applicantThe term eligible applicant means an
				eligible recipient, as defined in section 5341.
						(2)Eligible
				areaThe term eligible area has the same meaning as
				in section 5341.
						(3)Eligible
				borrowerThe term eligible borrower means—
							(A)an eligible
				recipient;
							(B)a corporation,
				partnership, joint venture, or trust on behalf of which an eligible applicant
				submits an application under subsection (c); and
							(C)any other legal
				entity undertaking a project on behalf of which an eligible applicant submits
				an application under subsection (c).
							(4)ProjectThe
				term project means an infrastructure development project that is
				used to support transit-oriented development in an eligible area,
				including—
							(A)property
				enhancement, including conducting environmental remediation, park development,
				and open space acquisition;
							(B)improvement of
				mobility and parking, including rehabilitating, or providing for additional,
				streets, transit stations, structured parking, walkways, and bikeways;
							(C)utility
				development, including rehabilitating existing, or providing for new drinking
				water, wastewater, electric, and gas utilities; and
							(D)any other
				activities eligible under joint development guidelines, as that term is defined
				by the Administrator of the Federal Transit Administration.
							(5)Transit-oriented
				developmentThe term transit-oriented development
				has the same meaning as in section 5341.
						(b)Loans and loan
				guaranteesThe Secretary may make or guarantee loans under this
				section to eligible borrowers to carry out projects.
					(c)ApplicationAn
				eligible applicant may submit to the Secretary an application for a loan or
				loan guarantee under this section—
						(1)to fund a project
				carried out by the eligible applicant; or
						(2)on behalf of an
				eligible borrower, to fund a project carried out by the eligible
				borrower.
						(d)Selection
				criteria
						(1)In
				generalThe Secretary may make a loan or loan guarantee under
				this section for a project—
							(A)to be carried out
				within an eligible area;
							(B)that is part of a
				community-wide development plan;
							(C)that promotes
				sustainable development designed to include features that reduce energy
				consumption and that are environmentally responsible; and
							(D)for which not
				less than 15 percent of any housing units constructed or substantially
				rehabilitated as part of a transit-oriented development supported by the
				project are affordable over the long term to, and occupied at time of initial
				occupancy by—
								(i)renters having
				incomes at or below 60 percent of the median income for the metropolitan
				statistical area in which the area is located; or
								(ii)homeowners
				having incomes at or below 100 percent of the median income for the
				metropolitan statistical area in which the area is located.
								(2)ConsiderationsThe
				Secretary, in consultation with the Secretary of Housing and Urban Development
				and the Administrator of the Environmental Protection Agency, shall select the
				recipients of loans and loan guarantees under this section based on the extent
				to which—
							(A)the
				transit-oriented development supported by the project would—
								(i)encourage
				increased use of transit in the eligible area; and
								(ii)create or
				preserve long-term affordable housing units—
									(I)in addition to
				the housing units required to be made available under paragraph (1)(C);
				or
									(II)that are
				affordable to individuals having incomes below the incomes described in
				paragraph (1)(C);
									(B)the project would
				facilitate and encourage additional development or redevelopment in the
				eligible area;
							(C)the relevant
				local government has adopted policies that—
								(i)promote long-term
				affordable housing; and
								(ii)allow
				high-density, mixed-use development near transit stations;
								(D)the
				transit-oriented development supported by the project is part of a regional or
				local comprehensive plan, including any strategy developed under section
				5341;
							(E)the eligible
				borrower has established a reliable, dedicated revenue source to repay the
				loan;
							(F)the project could
				not be carried out without a loan or loan guarantee under this section;
				and
							(G)a loan or loan
				guarantee under this section would be used in conjunction with non-Federal
				sources to fund the project.
							(e)Eligible
				sources of repaymentA loan made or guaranteed under this section
				shall be repayable, in whole or in part, from dedicated revenue sources, which
				may include—
						(1)user fees;
						(2)property tax
				revenues;
						(3)sales tax
				revenues;
						(4)other revenue
				sources dedicated to the project by property owners and businesses; or
						(5)a bond or other
				indebtedness backed by a revenue source described in this subsection.
						(f)Interest
				rateThe Secretary shall establish an interest rate for loans
				made or guaranteed under this section with reference to a benchmark interest
				rate (yield) on marketable Treasury securities with a maturity that is similar
				to the loans made or guaranteed under this section.
					(g)Maximum
				maturityThe maturity of a loan made or guaranteed under this
				section may not exceed the lesser of—
						(1)35 years;
				or
						(2)90 percent of the
				useful life of any project to be financed by the loan, as determined by the
				Secretary.
						(h)Maximum loan
				guarantee rate
						(1)In
				generalThe guarantee rate on a loan guaranteed under this
				section may not exceed 75 percent of the amount of the loan.
						(2)Lower guarantee
				rate for low-risk borrowersThe Secretary shall establish for
				loans to eligible borrowers that the Secretary determines have less risk of
				default a guarantee rate that is lower than the guarantee rate for loans to
				other eligible borrowers.
						(i)FeesThe
				Secretary shall establish fees for loans made or guaranteed under this section
				at a level that are sufficient to cover all or part of the costs to the Federal
				Government of making or guaranteeing a loan under this section.
					(j)NonsubordinationA
				loan made or guaranteed under this section may not be subordinated to the
				claims of any holder of an obligation relating to the project in the event of
				bankruptcy, insolvency, or liquidation.
					(k)Commencement of
				repaymentThe scheduled repayment of principal or interest on a
				loan made or guaranteed under this section shall commence not later than 5
				years after the date of substantial completion of the project, as determined by
				the Secretary.
					(l)Repayment
				deferral for loans
						(1)In
				general
							(A)Loan made by
				SecretaryIf, at any time after the date of substantial
				completion of a project, the Secretary determines that dedicated revenue
				sources of an eligible borrower are insufficient to make the scheduled loan
				repayments of principal and interest on a loan made by the Secretary under this
				section, the Secretary may, subject to criteria established by the Secretary,
				allow the eligible borrower to add unpaid principal and interest to the
				outstanding balance of the loan.
							(B)Loan guaranteed
				by SecretaryIf, at any time after the date of substantial
				completion of a project, the Secretary determines that dedicated revenue
				sources of an eligible borrower are insufficient to make the scheduled loan
				repayments of principal and interest on a loan guaranteed by the Secretary
				under this section, the Secretary may, subject to criteria established by the
				Secretary—
								(i)add unpaid
				principal and interest to the outstanding balance of the loan; and
								(ii)modify the terms
				of the loan guarantee to reflect a modification made under subsection
				(i).
								(2)Treatment of
				deferred paymentsAny payment deferred under this section
				shall—
							(A)continue to
				accrue interest until fully repaid; and
							(B)be scheduled to
				be amortized over the remaining term of the loan.
							(m)Reporting
				requirements
						(1)Reports by
				recipients of grantsEach recipient of a loan or loan guarantee
				under this section shall provide regular status reports to the
				Secretary.
						(2)Reports to
				CongressThe Secretary shall submit to Congress an annual report
				that contains—
							(A)a list of—
								(i)each eligible
				borrower that receives a loan made or guaranteed under this section;
								(ii)a description of
				the eligible area and the activities a loan or loan guarantee under this
				section would support; and
								(iii)any eligible
				applicant that applied for but did not receive a loan or loan guarantee under
				this section; and
								(B)a report
				describing the outcome and effectiveness of each loan made or guaranteed under
				this section.
							(n)Authorization
				of appropriationsThere are authorized to be appropriated for the
				cost of loans and loan guarantees under this section $40,000,000 for each
				fiscal
				year.
					.
		4.Evaluation
			 process and program criteriaThe Secretary shall, after providing notice
			 and an opportunity to comment, publish policy guidance regarding the evaluation
			 process and criteria for the programs established under sections 5341 and 5342
			 of title 49, United States Code, as added by this Act.
		
